Memorandum: Petitioner father commenced this proceeding pursuant to Family Court Act article 4 seeking an order directing respondent mother to pay child support for the parties’ daughter. The mother appeals from an order adopting the previ*1683ous findings and decision of Family Court (Szczur, J.), which determined that the daughter is not emancipated, and denying the mother’s objection to the Support Magistrate’s order that, inter alia, directed the mother to pay child support to the father. We affirm. Contrary to the mother’s contention, we conclude that the court properly determined that the parties’ daughter did not emancipate herself. The evidence in the record before us establishes that the parties’ daughter is a college student who is supported by her parents, and that she relocated from the mother’s residence to the father’s residence with the permission of the father. The record further establishes that, although the mother did not want her daughter to relocate to the father’s residence, the mother eventually acquiesced with respect to the move. “[A] child moving from one parent’s home to the other parent’s home does not constitute emancipation where,, as here, the child is neither self-supporting nor independent of all parental control,” i.e., the daughter did not become independent of her parents’ control inasmuch as the father expressly permitted her to move in with him and the mother “acquiesced” with respect thereto (Winnert-Marzinek v Winnert, 291 AD2d 921, 921 [2002]; see Matter of Burns v Ross, 19 AD3d 801, 802 [2005]; see also Matter of Bogin v Goodrich, 265 AD2d 779, 781 [1999]; see generally Matter of Alice C. v Bernard G.C., 193 AD2d 97, 105 [1993]).
We have reviewed the mother’s remaining contentions and conclude that they are lacking in merit.
All concur except Martoche, J., who dissents and votes to reverse in accordance with the following memorandum.